Title: Orders, 6–8 July 1756
From: Washington, George
To: 



Xantippe.
[6, 7, 8 July 1756]Fort Cumberland [Md.] Tuesday, July 6th 1756.

The General Court martial, whereof Lieutenant Colonel Stephen was President, is dissolved. Colonel Washington has approved of the Sentence of the said Court—which was, that Lieutenant King had been guilty of Disobedience of Orders; and consequently of a Breach of the fifth article of the second section of War: But, in consideration of his inexperience, and this being the first Detachment he had the sole command of—They think his being reprimanded by Colonel Washington, at the head of the Battalion, will be a sufficient punishment for this first (though unhappy) fault.
The Regiment is to be under arms this Evening at four o’clock—No Officer nor Soldier off Duty, to be absent—The articles of war are then to be read.
A General court martial, to consist of five Captains, four Subalterns—to sit immediately for trial of all the Deserters—and of Robert Yates for Theft, and assisting a Deserter to make his escape. Captain Cocke, President—who is to wait on Colonel

Washington for his commission. Mr Kirkpatrick—Judge-Advocate: All evidences to attend.
Colonel Washington expressly orders, that no Officer do provide himself with any other kind of Clothes than those ordered the 17th of September last: as they will not be allowed to appear in them. Every Officer who has not complied with that order, to do it immediately—and they are all to procure Sashes, if to be had—They may be supplied with Hats, and waistcoat-lace, at Mr Peters’s, Rock-Creek—and sword-knots—The Quarter-Master is to take a man per company, and see the Streets, between the Barracks, well cleaned—the Bog-houses cleaned, and all the filth and garbage near the Fort carried off. All noncommissioned Officers and Soldiers are expressly ordered to wear their hair; which it is expected the Officers will observe; and see that they dress their hair, and appear as soldier-like as possible.
As the Uniform ordered in September last at this Garrison is now fixed upon for the Virginia Regiment—and Clothes and all other necessaries for the Soldiers are shortly expected in from Great Britain—It is again requested, that no Officer will fail to embrace the first opportunity of providing himself with such an uniform.
After Orders.
The General court martial whereof Captain Cocke was President is dissolved—Colonel Washington has been pleased to approve of the Sentence of the said court martial—which was of opinion that Andrew Lockhart should receive four hundred lashes: William Pritchard one thousand lashes, and be drummed out of the Regiment with a halter ’round his neck. John Leigh and Thomas Simmons—as it is the first offence—and they were ignorant of the consequence of Desertion—two hundred and fifty lashes each.
William Davis being an old offender—a thousand lashes: and John Jenkins, being persuaded off by Davis, five hundred lashes. and Robert Yates for Theft, and assisting in secreting a Deserter, one thousand lashes. The above prisoners to receive as much of their punishment as the Surgeon (who must attend upon this occasion) shall judge they are able to bear, this night at retreat-beating.
 


—Yorkshire.
Fort Cumberland: Wednesday, July 7th 1756.

A Detachment of sixty men and ten of the best water-men, to parade immediately and go down the Potowmack, to bring back the Flatt carried off by the Fresh. All the men of the Regiment, except the Draughts, to be under arms this Evening at five o’clock, to go through their Exercise, and afterwards to practise Bush-fighting.
Colonel Washington has observed, that the men of his Regiment are very profane and reprobate—He takes this opportunity of informing them of his great displeasure at such practises; and assures them, if they do not leave them off, they shall be severely punished. The Officers are desired, if they hear any man swear, or make use of an oath or execration; to order the Offender twenty-five lashes immediately, without a Court martial—For the second offence, they will be more severely punished.
The Sergeants are ordered to take notice of the mens Behaviour in their Barracks; and endeavour to break them of that ill habit. As the Soldiers have made some complaints of their provision being very bad—The Commissary is ordered to inspect all that he can have the least doubt of—and if there is any that can be saved, to put it into fresh pickle; what can not, must immediately be thrown away.
A Return from the several Officers of all the men here, who were in the Engagement with General Braddock at Monongehela, and have not received the five pounds allowed by the Country—is to be given in to Colonel Washington this evening at four of the clock: at which time the men are to wait upon him to receive their allowance.
After Orders.
Captain Bells and Gists companies, and Captain Woodward and Harrisons—and Bakers—are to receive Tents, and encamp with their Officers on the Hill between the Fort and the Storehouse.
The Redoubt-Guard is to be reinforced to one Captain, two Subalterns, and Fifty Rank and File.
 

—Zeal.
Fort Cumberland: Thursday, July 8th 1756.

Colonel Washington orders a Return to be given in immediately

of the strength of each company of the Regiment; in which the officers must be very exact. A separate return of the full numbers of the Draughts here must be given in also at the same time.
A Regimental Court martial to sit immediately for trial of the prisoners in the Guard.
The Soldiers belonging to the Garrison, before the Draughts came up—are to fire at Targets this afternoon at four o’clock: and afterwards to be formed into Battalion, and go through the platoon exercise and evolution. The Waggoners &c. are to bring in their Horses before the firing begins; as it would frighten them into the woods.
